Citation Nr: 1026304	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected narcolepsy.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




REMAND

The Veteran served on active duty from June 1952 to May 1954. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In July 2004, the Veteran and his spouse testified at a hearing 
held at the RO before a Decision Review Officer.  A transcript of 
the hearing has been associated with the Veteran's claims file.  

In April 2008, the Board remanded the Veteran's claims for 
further evidentiary development.  Such development has been 
completed and the Veteran's appeal has been returned to the Board 
for further appellate proceedings.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  The April 2008 Board decision also 
denied the Veteran's claim of entitlement to service connection 
for a scar above the right eye.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Pursuant to the duty to assist, the Board finds that these issues 
must be remanded for further development.  

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected narcolepsy  

The Veteran's narcolepsy is rated according to 38 C.F.R. § 4.124a 
(Diagnostic Code 8108) (2009), which indicates that narcolepsy 
should be rated under Diagnostic Code 8911, the rating for petit 
mal epilepsy.  Petit mal epilepsy is evaluated under the general 
rating formula for minor seizures.  38 C.F.R. § 4.124a 
(Diagnostic Code 8911).  The Veteran's narcoleptic episodes are 
analogous to minor seizures, because his periods of falling 
asleep can be considered the equivalent of a brief interruption 
in consciousness.  See NOTE (1) and (2), 38 C.F.R. § 4.124a 
(Diagnostic Code 8911).

The rating criteria for minor seizures focus on the frequency of 
such seizures (or narcoleptic episodes in this case).  Therefore, 
VA examination for this disability should focus on the types of 
narcoleptic episodes experienced by the Veteran, as well as the 
frequency of such episodes.  Additionally, the examiner should 
review any lay testimony regarding the frequency of such 
episodes.  See 38 C.F.R. § 4.121 (2009) (the frequency of 
seizures should be ascertained under the ordinary conditions of 
life and competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may be 
accepted).

The Board observes that the Veteran was provided several VA 
examinations since filing his narcolepsy claim; however, none of 
these examinations comment on the severity and frequency of 
narcoleptic symptoms and/or events with the specificity required 
as per Diagnostic Code 8911.  Specifically, an August 2005 VA 
general examination report reflects that the Veteran's service-
connected narcolepsy is well-controlled with medication, and that 
he no longer experiences "daytime somnolence."  A May 2007 VA 
epilepsy and narcolepsy examination report also indicates that 
the Veteran's narcolepsy is well-controlled by medication, but 
also notes the Veteran's assertion that "[i]f I don't have my 
medication, I can go to sleep anytime," and observes that the 
Veteran "continues to dose [sic] off in the afternoons several 
times per week."

Moreover, the Board notes that the Veteran's most recent 
examination concerning his service-connected narcolepsy was 
conducted in May 2007; more than three years ago.  For increased 
rating claims, such as the present claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  
Additionally, in an August 2008 statement, the Veteran's wife 
indicated that the Veteran continues to doze off during the 
daytime.  

The Board thus concludes that a remand is necessary in order to 
provide the Veteran a contemporaneous VA examination for the 
express purpose of evaluating the severity of his service-
connected disability.  38 C.F.R. § 3.159 (2009); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination).

Additionally, the Board notes that VA outpatient treatment 
records were last obtained in May 2009.  VA has a duty to obtain 
all outstanding identified VA treatment records as such records 
are constructively in the possession of VA adjudicators during 
the consideration of a claim.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, in light of the remand, the Veteran's most 
current records from the VA facilities in Des Moines, Iowa, Mason 
City, Iowa and the VA Nebraska-Western Iowa Health Care System 
based in Omaha, Nebraska, should be obtained.

2.  Entitlement to TDIU

As a final matter, the Board also points out that, as any 
decision with respect to the claim for an increased rating may 
affect the Veteran's claim for a TDIU, this claim is inextricably 
intertwined with the claim for increase pertaining to narcolepsy.  
As the claims should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from 
the VA facilities in Des Moines, Iowa, 
Mason City, Iowa and the VA Nebraska-
Western Iowa Health Care System based in 
Omaha, Nebraska dated from May 20, 2009 
through the present.  All records obtained 
should be associated with the Veteran's 
claims file.  

2.  After the above development is 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
extent of the service-connected narcolepsy.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2009).)  
The claims folder, including a copy of this 
remand, must be made available to the 
examiner in conjunction with the 
examination.  The examiner should indicate 
that the claims folder was reviewed.  Any 
testing deemed necessary should be 
performed.  The examiner should provide a 
discussion of the frequency and severity of 
the Veteran's narcoleptic episodes.  The VA 
examiner is reminded that the Veteran's 
service-connected narcolepsy is rated 
analogous to epilepsy under Diagnostic Code 
8911, and the Veteran's narcoleptic events 
are viewed to be congruent with petit mal 
seizures.  If narcoleptic episodes 
equivalent to minor seizures are 
identified, the examiner should record the 
number of minor seizures on a "per week" 
or "per month" basis.

3.  After undertaking any other development 
deemed appropriate, readjudicate the claims 
in light of all of the evidence of record 
on the merits.  If any claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

